DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 3/19/2021, that was in response to the Office action dated 12/21/2020. Claims 1-20 are pending, claim(s) 4, 7, 13 has/have been amended, while claim(s) 1-3, 5-6, 8-12 and 14-20 are presented as originally claimed.
Response to Arguments
Applicant's arguments filed 3/19/2021, regarding claims 1-6 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below. As an initial matter, Claims 7-20, with regard to the amendment, are allowable claims.
The applicant respectfully submits Van Camp does not disclose that the mixing chamber surrounds the heat source, receives pressurized air from an inlet, and directs a flow of air past the heat source through an outlet. The examiner respectfully disagrees. The scroll housing 140, and 145 are located on a top and bottom of a burner housing as seen in figure 4. Even considering one of the assemblies 140, it would still surround the heat source, i.e. the housing 140, 145 has a top and bottom which define a mixing chamber that surrounds the heat source 130. It is acknowledged that Van Camp has a negative pressure blower however, this is still pressurized; all flow will have some sort of pressure, and would need a specific value to overcome the art of Van Camp. The air .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Camp et al [20140261371].
With respect to claim 1, Van Camp discloses: A heat transfer system for cooking a food product comprising: a heat source (130) that operates to output heat; a mixing chamber (140) comprising a plurality of walls and surrounding the heat source; an air inlet (135) into the mixing chamber through which the mixing chamber receives a flow of pressurized air; and an outlet (150) from the mixing chamber, wherein the mixing chamber directs the flow of air received at the air inlet past the heat source for direct 
Regarding claims 2-3 , Van Camp discloses: 
{cl 2} The heat transfer system of claim 1, wherein the heat source is a gas burner and produces combustion gas, the combustion gas at least partially provides the heating of the flow of air by the heat source [paragraph 0005, and specific reference to “the heat source 130 (e.g. by directing a gas flame inside the tubes.”]. 
{cl 3} The heat transfer system of claim 1, wherein the flow of air entrains combustion gas produced by the heat source, the combustion gas at least partially provides the heating of the flow of air by the heat source, and the flow of air and the combustion gas are directed out of the outlet [paragraph 0024, with specific reference to “heated air is drawn into the centrifugal blowers 141 through openings 135 above and below the heat source 130”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Camp et al [20140261371], further in view of Manning [7193184].
Regarding claims 4-6, Van Camp discloses the invention as substantially claimed, however does not disclose the nozzle and venturi configuration of the heat transfer system, or the electrical/IR heater as the heat source. Manning makes up for these deficiencies by teaching: 
{cl 4} The heat transfer system of claim 3, further comprising: a nozzle (54) that extends from the air inlet into the mixing chamber (46, 52); a plenum wall surrounding the heat source (32) within the walls of the mixing chamber, wherein the outlet from the mixing chamber extends from the plenum walls; and a Venturi (44) through the plenum wall and positioned relative to the nozzle to receive the flow of the pressurized air from the nozzle (54) into the mixing chamber; wherein the plurality of walls of the mixing chamber extend past the outlet in the plenum wall [see FIGs 5 and 6, col 3, line 6-53].
{cl 5} The heat transfer system of claim 1, wherein the heat source (32) is and electric burner.
{cl 6} The heat transfer system of claim 5, wherein the electric burner is an infrared (IR) emitter [col 3, line 49-53].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Van Camp with the teachings of Manning .
Allowable Subject Matter
Claims 7-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/19/2021